Citation Nr: 1418964	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  06-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for anxiety and depression, secondary to choledocholithiasis and type II sphincter of oddi dysfunction.

2.  Entitlement to an evaluation higher than 10 percent for residual superior laryngeal nerve dysfunction.

3.  Entitlement to an increased initial rating for cholecystectomy with history of gallstones, choledocholithiasis, type II sphincter of oddi and constipation, rated as 10 percent disabling prior to June 15, 2012, and as noncompensable as of that date.  

4.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to April 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A June 2004 rating decision denied a rating in excess of 10 percent for residual superior laryngeal nerve dysfunction and, by all indication, denied claims for service connection for gallbladder removal, choledocholithiasis, type II sphincter of oddi dysfunction, anxiety and depression, and constipation, which were claimed on secondary bases.  A June 2005 rating decision denied a temporary total evaluation for a period of surgical convalescence following gallbladder removal and also denied service connection for gallstones.  

The Veteran appealed these rating decisions to the Board.  In an August 2011 decision, the Board remanded the claims for additional development.

In a March 2013 rating decision that is also the subject of this appeal, the Huntington RO granted service connection for cholecystectomy with history of gallstones, choledocholithasis, type II sphincter of oddi and constipation.  This represents a complete grant of the claims for service connection for gallbladder removal, choledocholithiasis, type 2 sphincter of oddi dysfunction, constipation, and gallstones that were denied in the June 2004 and June 2005 rating decisions.  The Veteran, however, has appealed the initial ratings assigned for this disability, namely a 10 percent rating in effect prior to June 15, 2012, and a noncompensable rating as of that date.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  The Board notes that additional VA treatment records were associated with Virtual VA after the March 2013 supplemental statement of the case (SSOC) and the September 2013 statement of the case (SOC) were issued.  Review of the records reveals that they are either duplicative of the evidence in the paper claims files and Virtual VA that was already considered in the March 2013 SSOC and September 2013 SOC, or that they are irrelevant to the issues on appeal.  For this reason, the evidence need not be remanded to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for anxiety and depression, secondary to choledocholithiasis and type II sphincter of oddi dysfunction; entitlement to an evaluation higher than 10 percent for residual superior laryngeal nerve dysfunction; and entitlement to an increased initial rating for cholecystectomy with history of gallstones, choledocholithasis, type II sphincter of oddi and constipation, rated as 10 percent disabling prior to June 15, 2012, and as noncompensable as of that date, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The surgeries that form the basis of the Veteran's claim for a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 were a laparoscopic cholecystectomy with intraoperative cholangiography performed on October 30, 2003, and several procedures performed on January 3, 2004, prior to when service connection for cholecystectomy with history of gallstones, choledocholithasis, type II sphincter of oddi and constipation was in effect.  



CONCLUSION OF LAW

The criteria for a temporary total rating based on the need for convalescence following surgery have not been met.  38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for surgery performed for choledocholithiasis.  See May 2005 VA Form 21-4138.  

The applicable laws and regulations provide that a temporary total rating may be assigned for a period of one, two or three months if at least one month of convalescence is necessitated by surgery for a service-connected disability, with such benefits payable from the date of entrance into the hospital or the date of outpatient treatment for the period in question.  38 C.F.R. § 3.401(h)(2), 4.30.  An extension of the total convalescence rating is available up to one year from the initial date of hospitalization.  38 C.F.R. § 4.30(b).

The Veteran underwent laparoscopic cholecystectomy with intraoperative cholangiography on October 30, 2003, due to a preoperative diagnosis of biliary dyskinesia and acalculous cholecystitis.  See record from Carilion Health System.  Several other procedures were performed on January 3, 2004, to include an endoscopic retrograde cholangiopancreatography (ERCP), biliary sphincterotomy, pancreatic sphincterotomy, stone extraction with 11.5 millimeter retrieval balloon, partial pancreatogram, and cholangiogram.  See records from Lewis-Gale Endoscopy Center.  Service connection for cholecystectomy with history of gallstones, choledocholithasis, type II sphincter of oddi and constipation was granted in a March 2013 rating decision with an effective date of April 1, 2004, the date on which the Veteran's claim for service connection was received.  

The surgeries that form the basis of the Veteran's claim for a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 were performed prior to when service connection for cholecystectomy with history of gallstones, choledocholithasis, type II sphincter of oddi and constipation was in effect.  Given that the regulations pertaining to the assignment of a temporary total rating for convalescence must be for surgery related to a service-connected disability, and service connection for cholecystectomy with history of gallstones, choledocholithasis, type II sphincter of oddi and constipation, was not in effect on October 30, 2003, and January 3, 2004, when the surgeries were performed, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis, 6 Vet. App. at 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.


ORDER

A temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery is denied.


REMAND

The issue of entitlement to service connection for anxiety and depression, secondary to choledocholithiasis and type II sphincter of oddi dysfunction, was remanded in August 2011 in order for the RO to issue a SOC.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  No SOC has been issued as it pertains to this claim.  This must be rectified on remand.  

The issue of entitlement to an evaluation higher than 10 percent for residual superior laryngeal nerve dysfunction was remanded by the Board in August 2011 in pertinent part to schedule a VA examination.  The Board explained that a new examination was needed based on the assertions raised by the Veteran pertaining to this disability, because the disability was rated analogously as laryngitis under Diagnostic Code 6516, and because other rating criteria may be applicable in this case.  The VA examiner was asked specific questions, to include consideration of the extent to which the service-connected disability involves symptoms and manifestations of aphonia, particularly considering whether the Veteran's report of being completely unable to speak after a short time period is functionally equivalent to aphonia (itself rated under 38 C.F.R. § 4.97, Diagnostic Code 6519).  The examiner was also asked to discuss whether the Veteran has a restriction upon her breathing capacity brought upon by service-connected residual superior laryngeal nerve dysfunction and, if so, whether the restriction is functionally equivalent to obstructive lung disease, such as COPD, and if so, to evaluate accordingly (to include pulmonary function test (PFT) studies, with measurement of maximum exercise capacity).

Review of the claims files reveals that cranial nerves and respiratory conditions Disability Benefits Questionnaires (DBQs) were conducted in conjunction with the service-connected residual superior laryngeal nerve dysfunction by the same VA examiner in June 2012.  The examiner reported that the Veteran had mild difficulty speaking, but did not specifically address the provisions of Diagnostic Code 6519.  The examiner also answered the question as to whether the Veteran has a restriction upon her breathing capacity brought upon by service-connected residual superior laryngeal nerve dysfunction in the positive, but failed to address whether the restriction is functionally equivalent to obstructive lung disease, such as COPD.  The examiner also relied on a January 2006 PFT rather than conduct a current one.  These deficiencies must be rectified on remand.  See id.  Remand is also necessary for an explanation by the RO as to whether the diagnostic criteria for this disability was changed from Diagnostic Code 6516 to Diagnostic Code 8210, as both are reflected on the March 2013 rating decision.  

As noted in the Introduction, the Board remanded the claims for service connection for gallstone, gallbladder removal, choledocholithiasis, type 2 sphincter of oddi dysfunction, and constipation in August 2011.  In a March 2013 rating decision, service connection was established for cholecystectomy with history of gallstones, choledocholithasis, type II sphincter of oddi and constipation.  A 10 percent rating was assigned effective April 1, 2004, and a noncompensable rating was assigned effective June 15, 2012, the date of the gallbladder and pancreas conditions DBQ.  

The Veteran contends that she is entitled to increased ratings for this now service-connected disability.  She reports sporadic pain since the date of her surgery.  She asserts some days she has no pain, other days she has pain that is alleviated by medication and allows her to function adequately, and that she has other days when the pain is so extreme she must take a larger dose of medication that does not allow her to function.  The Veteran reports that she has missed numerous days from work as she is pretty much relegated to staying in bed on the latter type days.  The medication she has taken is reportedly an anti-anxiety medication known as Klonipin.  The Veteran asserts that her private physicians have not been able to determine the exact cause of her pain, that it is not related to intake of food or level of activity, and that her private examiners indicated there may have been some nerve damage during surgery.  The Veteran also asserts that she still has constipation and has to take fiber every day to achieve regular bowel movements.  She contends that the constipation is unrelated to the Klonipin since on the days she does not take the medication she still must take fiber to achieve regular bowel movements.  See March 2013 VA Form 21-4138; see also September 2013 VA Form 9.  

Review of the available medical records reveals that the Veteran reported abdominal pain, distention, nausea and fatigue/malaise in the years more contemporaneous to her surgeries.  See e.g., June 2004 VA primary care consult note; June 2005 record from Carilion Family Clinic; January 2006 VA liver, gall bladder and pancreas examination.  More recent private treatment records reveal that her main complaint is continuous abdominal pain.  An October 2007 record from UVA Hospital East includes an impression of longstanding history of gastroesophageal reflux disease (GERD) and known type 2 sphincter of oddi dysfunction, that a number of points in her history suggest a functional gastrointestinal disorder, but that there was also objective evidence, such as gastritis and esophagitis, of an acid hypersecretion problem.  The Veteran underwent an esophagogastroduodenoscopy (EGD) in November 2007 at UVA Hospital East, which contained an impression of mild erythematous gastropathy and duodenopathy; mild irregularity of the squamocolumnar junction consistent with GERD.  A September 2008 record from UVA Hospital East includes an assessment of chronic abdominal pain and objective evidence of GERD, with notation that it was difficult to determine how much of her abdominal pain is an atypical manifestation of GERD and how much is functional in origin.  A February 2009 record from the University of North Carolina Hospitals indicates that there was discussion of a possible diagnosis of chronic functional abdominal pain relating to nerve injury.  

The Board notes that the records from UVA Hospital East and the University of North Carolina Hospitals were not available to the VA examiner who conducted the June 2012 gallbladder and pancreas conditions DBQ.  

The Board finds that another examination that addresses the contentions raised by the Veteran since service connection for cholecystectomy with history of gallstones, choledocholithasis, type II sphincter of oddi and constipation was established would be helpful in determining whether the Veteran's disability is correctly rated under Diagnostic Code 7318.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected residual superior laryngeal nerve dysfunction.  The examiner must review the claims file and all relevant electronic medical records.  PFT, and any other indicated studies, are to be performed.  

It is requested that the VA examiner address the following:

a. Indicate all present symptoms and manifestations attributable to the Veteran's service-connected residual superior laryngeal nerve dysfunction.

b. Is the mild difficulty speaking noted by the examiner who conducted the June 2012 cranial nerves and respiratory conditions Disability Benefits Questionnaires (DBQs) the equivalent of a constant inability to speak above a whisper?

c. Is the Veteran's restriction upon her breathing capacity brought upon by service-connected residual superior laryngeal nerve dysfunction functionally equivalent to obstructive lung disease, such as COPD?  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

2.  Schedule the Veteran for an appropriate VA examination, preferably with a gastroenterologist, to determine the current severity of the service-connected cholecystectomy with history of gallstones, choledocholithasis, type II sphincter of oddi and constipation.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

It is requested that the VA examiner review the private and VA records dated since April 1, 2004, as well as the contentions raised by the Veteran in a March 2013 VA Form 21-4138, and address whether the gastrointestinal complaints raised by the Veteran following her October 2003 laparoscopic cholecystectomy with intraoperative cholangiography and January 2004 ERCP, biliary sphincterotomy, pancreatic sphincterotomy, stone extraction with 11.5 millimeter retrieval balloon, partial pancreatogram, and cholangiogram, are residuals of having her gall bladder removed and, if so, whether they represent mild or severe symptoms.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for anxiety and depression, secondary to choledocholithiasis and type II sphincter of oddi dysfunction.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the increased rating claims, with explanation as to whether the diagnostic criteria for the service-connected residual superior laryngeal nerve dysfunction was changed from Diagnostic Code 6516 to Diagnostic Code 8210, as both are reflected on the March 2013 rating decision.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


